 



Exhibit 10.7
DOANE PET CARE COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Effective March 27, 2006

 



--------------------------------------------------------------------------------



 



DOANE PET CARE COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
TABLE OF CONTENTS

                            Page   FOREWORD       i  
 
              ARTICLE I   DEFINITIONS   1  
 
             
 
  1.1   Actuarial Equivalent   1  
 
  1.2   Affiliate   1  
 
  1.3   Appropriate Form   1  
 
  1.4   Basic Plan   1  
 
  1.5   Beneficiary   2  
 
  1.6   Board of Directors   2  
 
  1.7   Change of Control   2  
 
  1.8   Code   3  
 
  1.9   Company   3  
 
  1.10   Compensation   3  
 
  1.11   Disability   3  
 
  1.12   Earliest Retirement Date   4  
 
  1.13   Early Retirement Date   4  
 
  1.14   Effective Date   4  
 
  1.15   Employee   4  
 
  1.16   Employer   4  
 
  1.17   ERISA   4  
 
  1.18   Final Average Compensation   5  
 
  1.19   Hypothetical Contribution Amount   5  
 
  1.20   Key Employee   5  
 
  1.21   Normal Retirement Date   6  

 



--------------------------------------------------------------------------------



 



DOANE PET CARE COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
TABLE OF CONTENTS

                            Page  
 
  1.22   Parent   6  
 
  1.23   Participant   6  
 
  1.24   Plan   6  
 
  1.25   Plan Administrator   6  
 
  1.26   Plan Year   6  
 
  1.27   Primary Insurance Amount   6  
 
  1.28   Separation from Service   7  
 
  1.29   Service   7  
 
  1.30   Social Security Act   7  
 
              ARTICLE II   PARTICIPATION   9  
 
  2.1   Designation to Participate   9  
 
  2.2   Continuation of Participation   9  
 
  2.3   Adopting Entities   9  
 
              ARTICLE III   RETIREMENT BENEFITS   11  
 
  3.1   Normal Retirement Benefit   11  
 
  3.2   Early Retirement Benefit   12  
 
  3.3   Vested Retirement Benefit   13  
 
  3.4   Disability Retirement Benefit   14  
 
  3.5   Benefits Upon Change of Control   15  
 
              ARTICLE IV   DEATH BENEFITS   18  
 
  4.1   Pre-Retirement Death Benefits   18  
 
              ARTICLE V   PAYMENT OF RETIREMENT BENEFITS   21  
 
  5.1   Payment of Benefits   21  
 
  5.2   Automatic Form of Payment   21  

 



--------------------------------------------------------------------------------



 



DOANE PET CARE COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
TABLE OF CONTENTS

                            Page  
 
  5.3   Optional Forms of Payment   21  
 
              ARTICLE VI   ADMINISTRATION OF PLAN   25  
 
  6.1   Plan Administrator   25  
 
  6.2   Powers and Duties   25  
 
  6.3   Rules and Regulations of the Plan Administrator   26  
 
  6.4   Claims Procedure   26  
 
              ARTICLE VII   GENERAL MATTERS   31  
 
  7.1   Benefits from General Assets   31  
 
  7.2   No Assignment   31  
 
  7.3   Expenses of Plan   32  
 
  7.4   Amendment or Termination   32  
 
  7.5   Limitation on Benefits and Payments   32  
 
  7.6   Time of Payment Obligations   33  
 
  7.7   Limitation of Liability   33  
 
  7.8   Agent for Service of Process   34  
 
  7.9   Delivery of Elections to Plan Administrator   34  
 
  7.10   Delivery of Notice to Participants   34  
 
  7.11   No Enlargement of Employee Rights   34  
 
  7.12   Tax Withholding   35  
 
  7.13   Incapacity of Recipient   35  
 
  7.14   Unclaimed Benefit   35  
 
              ARTICLE VIII   CONSTRUCTION OF THE PLAN   37  
 
  8.1   Construction of the Plan   37  
 
  8.2   Headings   37  

 



--------------------------------------------------------------------------------



 



DOANE PET CARE COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
TABLE OF CONTENTS

                              Page  
 
  8.3   Separability     37  
 
  8.4   Counterparts     37  
 
                APPENDIX A   COMPENSATION (OTHER THAN PERFORMANCE
BONUSES) OF CERTAIN PARTICIPANTS AS IN EFFECT
IMMEDIATELY PRECEDING THE EFFECTIVE DATE     39  
 
                APPENDIX B   REDUCTION FACTORS UNDER SECTION 3.2(b)     40  

 



--------------------------------------------------------------------------------



 



DOANE PET CARE COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FOREWORD
Doane Pet Care Company adopted the Doane Pet Care Company Supplemental Executive
Retirement Plan (the “Plan”) for the benefit of certain of its executives,
effective as of March 27, 2006.
The Plan is intended to enable the Employer (as hereinafter defined) to attract
and retain highly qualified executives and to encourage those executives to
devote their full-time best efforts to the Employer by providing to them
supplemental retirement income in consideration of those efforts. The Plan is
intended to replace the individual Non-Qualified Salary Continuation Agreements
in effect for certain executives immediately prior to the Effective Date (as
hereinafter defined) of the Plan.
The Plan is intended to constitute an unfunded plan maintained primarily for the
purpose of providing deferred compensation benefits for a select group of
management or highly compensated employees for purposes of the Employee
Retirement Income Security Act of 1974.
  i

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
Where the following words and phrases appear in the Plan, they shall have the
respective meanings as set forth below unless the context clearly indicates the
contrary.

1.1   “Actuarial Equivalent” means a benefit of equivalent value when computed
on the basis of interest at 6% per annum and the RP-2000 Mortality Table.
Notwithstanding the foregoing, solely for purposes of determining the benefit
payable pursuant to Section 3.5, the Actuarial Equivalent present value shall be
computed on the basis of interest at the average annual rate of interest on
30-year Treasury securities for the second calendar month preceding the month in
which a Change of Control occurs and the RP-2000 Mortality Table.   1.2  
“Affiliate” means, with respect to a person (as defined in Section 7701(a)(1) of
the Code), any other person with whom the person would be considered a single
employer under Section 414(b) of the Code (employees of controlled group of
corporations), and any other person with whom the person would be considered a
single employer under Section 414(c) of the Code (employees of partnerships,
proprietorships, etc., which are under common control).   1.3   “Appropriate
Form” means the written form provided or prescribed by the Plan Administrator
for the particular purpose.   1.4   “Basic Plan” means the Doane Pet Care
Retirement Savings Plan.   1.5   “Beneficiary” means the person, persons or
entity designated by the Participant to receive benefits in the event of the
Participant’s death; provided, however,

1



--------------------------------------------------------------------------------



 



    that for purposes of Sections 4.1(b) and 5.3(a)(i), a Participant may
designate only one person as the Beneficiary to receive the benefits under such
Sections and may not designate an entity as the Beneficiary under such Sections.
In the absence of any effective designation, a Participant’s Beneficiary shall
be the Participant’s surviving legal spouse. If such spouse dies before
receiving payment to which he or she is entitled hereunder, then payment shall
be made to such person or persons, including his or her estate, as he or she may
designate in the last Beneficiary designation received by the Plan Administrator
from such spouse prior to his or her death. If the Participant is not survived
by a legal spouse, or if such spouse shall fail to so appoint, the said payment
shall be made to the then living children of the Participant, if any, in equal
shares. If there are no surviving children, the payment will be made to the
estate of the later to die of the Participant and (if any) his or her legal
spouse.   1.6   “Board of Directors” means the Board of Directors of the
Company.   1.7   “Change of Control” means, with respect to Parent, a change in
the ownership or effective control of Parent or in the ownership of a
substantial portion of Parent’s assets, within the meaning of Code
Section 409A(a)(2)(A)(v) (and applicable administrative guidance thereunder).
With respect to an Employer other than Parent, the Employer shall be deemed to
have undergone a “Change of Control” in the event that the Employer ceases to be
an Affiliate of Parent, provided that the transaction or series of transactions
that resulted in such cessation constitutes a change in the ownership or
effective control of the Employer or a majority shareholder of the Employer (or
any corporation in a chain of corporations in which each corporation is a
majority shareholder of another corporation in the chain, with the chain ending
at the Employer), within the meaning of Section 409A(a)(2)(A)(v) of the Code
(and applicable administrative guidance thereunder). In the case of a
non-corporate Employer, the preceding sentence shall be applied by analogy to
such non-corporate

2



--------------------------------------------------------------------------------



 



    Employer in the manner prescribed in applicable administrative guidance
under Section 409A of the Code.   1.8   “Code” means the Internal Revenue Code
of 1986, as amended from time to time. Reference to a specific provision of the
Code shall include such provision, any valid regulation or ruling promulgated
thereunder and any comparable provision of future law that amends, supplements
or supersedes such provision.   1.9   “Company” means Doane Pet Care Company and
any successor thereto by merger, purchase, reorganization or otherwise.   1.10  
“Compensation” means for each Plan Year (including periods that would be Plan
Years but for the fact that they occurred prior to the Effective Date) the base
salary plus any performance bonuses earned under the Employer’s Annual Bonus
Plan (or any successor annual performance bonus plan) paid by the Employer to or
for the benefit of a Participant for services rendered or labor performed. A
Participant’s base salary and performance bonuses shall be determined before any
reductions in compensation made pursuant to any salary reduction agreement under
(a) Section 125, 132(f)(4), 401(k) or 402(h)(1)(B) of the Code or (b) any
nonqualified deferred compensation plan maintained by the Employer.   1.11  
“Disability” means a Participant’s physical or mental condition for which the
Participant qualifies for permanent disability benefits under the Company’s or
other Employer’s long-term disability plan for active employees, or, if a
Participant does not participate in such a plan, a physical or mental condition
for which the Participant would have qualified for permanent disability benefits
under such a plan had the Participant been a participant in such a plan, as
determined in the sole discretion of the Plan Administrator. If the Company or

3



--------------------------------------------------------------------------------



 



    other Employer does not sponsor such a plan, or discontinues sponsoring such
a plan, Disability shall be defined as any physical or mental condition
resulting from bodily injury or disease occurring after the Effective Date that
(a) during the first 24 months of such condition prevents the Participant from
performing substantially all the work of his or her regular occupation, and
(b) thereafter, wholly prevents the Participant from engaging in any gainful
occupation for which he or she may become reasonably fitted by reason of his or
her education, training or experience. The Plan Administrator will apply the
provisions of this Section 1.11 in a consistent and uniform manner.   1.12  
“Earliest Retirement Date” has the meaning contained in Section 4.1(b)(i).  
1.13   “Early Retirement Date” means the first day of the month coinciding with
or next following the date on which the Participant attains at least age 55 and
completes at least 5 years of Service, but before the Participant’s Normal
Retirement Date.   1.14   “Effective Date” means March 27, 2006.   1.15  
“Employee” means an employee of the Employer on whose behalf benefits are
payable under the Basic Plan.   1.16   “Employer” means the Company and any
other adopting entity that adopts the Plan pursuant to the provisions of
Section 2.3.   1.17   “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended from time to time. Reference to a specific provision of
ERISA shall include such provision, any valid regulation or ruling promulgated
thereunder and any comparable provision of future law that amends, supplements
or supersedes such provision.

4



--------------------------------------------------------------------------------



 



1.18   “Final Average Compensation” means the annual average of the
Participant’s Compensation during the period of five full consecutive Plan Years
(including periods that would be Plan Years but for the fact that they occurred
prior to the Effective Date) that produces the highest such average, or during
the actual number of such full consecutive Plan Years (including periods that
would be Plan Years but for the fact that they occurred prior to the Effective
Date) if less than five.   1.19   “Hypothetical Contribution Amount” means the
aggregate of the individual amounts deemed to be contributed for each plan year
under the Basic Plan that the Participant is eligible to participate thereunder
(whether before or after the Effective Date). For each such plan year, the
amount deemed to be contributed shall be the maximum permitted amount of
Employer matching contributions under the Basic Plan for such plan year,
determined based on the assumption that the Participant made the maximum
permitted amount of employee contributions (including salary deferrals) under
the Basic Plan for such plan year. For the plan year in which the Participant is
first eligible to participate in the Basic Plan and the plan year in which the
Participant incurs a Separation from Service, the amount deemed to be
contributed will be prorated based on the number of full calendar months while
such Participant is eligible to participate in the Basic Plan divided by 12. The
amount deemed to be contributed for each plan year of the Basic Plan shall be
assumed to have been made on the first day of such plan year with interest
credited at a rate of 6% per annum.   1.20   “Key Employee” means a key employee
within the meaning of Section 416(i) of the Code, without regard to
Section 416(i)(5) thereof, provided that the capital stock of the Company or any
Affiliate of the Company is publicly traded on an established securities market
or otherwise.

5



--------------------------------------------------------------------------------



 



1.21   “Normal Retirement Date” means the first day of the month coinciding with
or next following the date on which a Participant attains age 65.   1.22  
“Parent” means Doane Pet Care Enterprises, Inc.   1.23   “Participant” means an
Employee who has been designated for participation in the Plan pursuant to
Section 2.1.   1.24   “Plan” means the Doane Pet Care Company Supplemental
Executive Retirement Plan, as set forth herein and as may be amended from time
to time.   1.25   “Plan Administrator” means the person, persons or committee
designated by the Board of Directors to administer and supervise the Plan in
accordance with Section 6.1. In the absence of any such designation, the Company
shall be the Plan Administrator.   1.26   “Plan Year” means the twelve
consecutive month period beginning each January 1 and ending December 31.   1.27
  “Primary Insurance Amount” means the monthly amount of a Participant’s
“old-age insurance benefit”, as defined in Section 402 of the federal Social
Security Act in effect on the date of the Participant’s Separation from Service,
payable on the later of the Participant’s Normal Retirement Date or Separation
from Service, whether or not the Participant actually applies for and receives
such amount for any month. The Primary Insurance Amount shall be determined by
assuming that the Participant will receive Compensation in the amount applicable
during the Plan Year in which such Separation from Service occurs over a further
period of employment, if any, extending to his or her Normal Retirement Date.
The Primary Insurance Amount shall be determined on the

6



--------------------------------------------------------------------------------



 



    basis of the actual Compensation paid to the Participant by the Employer
during all periods of employment with the Employer during which the Participant
was covered by the Social Security Act. With respect to years before the
Participant’s commencement of service with the Employer, it will be assumed that
the Participant received compensation for such service in an amount computed by
projecting backwards the actual Compensation paid to the Participant by the
Employer during the first full year of employment with the Employer, utilizing
relative rates that approximate the national average wages used for indexing
purposes under the Social Security Act from the determination date to the
Participant’s twenty-first birthday, subject to the Participant’s furnishing
evidence of his or her actual past compensation for such years treated as wages
under the Social Security Act. For any Participant for whom the Primary
Insurance Amount cannot be ascertained as herein provided, said amount shall be
the amount that the Plan Administrator shall reasonably determine.   1.28  
“Separation from Service” means a Participant’s separation from service with the
Employer and its Affiliates within the meaning of Section 409A(a)(2)(A)(i) of
the Code (and applicable administrative guidance thereunder).   1.29   “Service”
means the total of all consecutive 12-month periods of the Participant’s
employment with the Employer (whether before or after the Effective Date), plus
1/12 fractions thereof for each additional completed month of such employment.  
1.30   “Social Security Act” means the United States Social Security Act, as
amended from time to time. Reference to a specific provision of the Social
Security Act shall include such provision, any valid regulation or ruling
promulgated thereunder and any comparable provision of future law that amends,
supplements or supersedes such provision.

7



--------------------------------------------------------------------------------



 



ARTICLE II
PARTICIPATION

2.1   Designation to Participate       Upon the designation of the Employer, and
subject to the approval of the Board of Directors, Employees may become
Participants as of the date designated by the Employer.   2.2   Continuation of
Participation       An Employee who has become a Participant shall remain a
Participant as long as benefits are payable to or with respect to such
Participant under the Plan.   2.3   Adopting Entities       It is contemplated
that other entities may adopt the Plan and thereby become an Employer. Any such
entity, whether or not presently existing, may become a party hereto by
appropriate action of its officers and upon approval of the Board of Directors,
but without the need for approval of such entity’s board of directors (or
noncorporate counterpart) or of the Plan Administrator; provided, however, that
such entity must be an Affiliate of Parent. The provisions of the Plan shall
apply separately and equally to each Employer and its employees in the same
manner as is expressly provided for the Company and its employees, except that
the power to amend or terminate the Plan and to approve the designation of
Employees as Participants shall be exercised by the Board of Directors alone. In
determining the period of Service of any Participant employed by an adopting
Employer, the Board of Directors may determine the extent, if any, to which
credit is granted for service with such Employer or its

8



--------------------------------------------------------------------------------



 



    predecessors or affiliated companies prior to the time such Employer adopts
the Plan. Any Employer may, by appropriate action of its officers and upon
approval of the Board of Directors, but without the need for approval of such
Employer’s board of directors (or noncorporate counterpart) or of the Plan
Administrator, terminate its participation in the Plan effective immediately
prior to the start of any subsequent Plan Year. Moreover, the Plan Administrator
or the Board of Directors may, in its discretion, terminate an Employer’s Plan
participation effective immediately prior to the start of any subsequent Plan
Year; provided, however, that if an Employer ceases to be an Affiliate of
Parent, such Employer’s Plan participation may be terminated by the Plan
Administrator effective immediately upon such cessation. In no event shall the
termination of an Employer’s Plan participation have a material adverse impact
upon the accrued benefits of anyone participating in the Plan as of the date of
such termination, unless he or she consents to the same in writing.

9



--------------------------------------------------------------------------------



 



ARTICLE III
RETIREMENT BENEFITS

3.1   Normal Retirement Benefit   (a)   Upon a Participant’s Separation from
Service for a reason other than death on or after his or her Normal Retirement
Date, the Participant shall be entitled to receive a monthly benefit payable in
the form of payment described in Section 5.2, beginning on the first day of the
calendar month coinciding with or immediately following his or her Separation
from Service, equal to the excess, if any, of one-twelfth of 2% of the
Participant’s Final Average Compensation multiplied by his or her years of
Service, minus the sum of each of the following amounts:

  (i)   the monthly amount of the annuity equivalent of the Participant’s
Hypothetical Contribution Amount, expressed as a single life annuity for the
life of the Participant (payable beginning on the first day of the calendar
month coinciding with or immediately following the later of the Participant’s
Normal Retirement Date or Separation from Service) determined by applying an
Actuarial Equivalent factor to such Hypothetical Contribution Amount, and    
(ii)   50% of the Participant’s Primary Insurance Amount.

(b)   Solely with respect to an individual who is a Participant on the Effective
Date, in no event shall the monthly benefit described above be less than the
Actuarial Equivalent amount payable for the Participant’s lifetime of an annual
amount of 40% of the Participant’s Compensation, determined without regard to
performance bonuses, as in effect on the day immediately preceding the

10



--------------------------------------------------------------------------------



 



    Effective Date (which Compensation amount for each such Participant is set
forth on Appendix A), payable over a ten-year period commencing at age 65.

3.2   Early Retirement Benefit   (a)   Upon a Participant’s Separation from
Service for a reason other than death on or after his or her Early Retirement
Date and prior to his or her Normal Retirement Date, the Participant shall be
entitled to receive a monthly benefit payable in the form of payment described
in Section 5.2 beginning on the first day of the calendar month coinciding with
or immediately following his or her Separation from Service. The monthly benefit
shall be the amount that otherwise would have commenced on his or her Normal
Retirement Date, calculated in accordance with the provisions of Section 3.1(a)
(but considering the Participant’s Final Average Compensation and years of
Service to the date of his or her Separation from Service), and shall be reduced
for early commencement by multiplying such amount by a reduction factor in
accordance with the following table:

          Commencement Age   Reduction Factor
65
    100 %
64
    90.83 %
63
    82.70 %
62
    75.47 %
61
    69.01 %
60
    63.22 %
59
    58.02 %
58
    53.34 %
57
    49.11 %
56
    45.28 %
55
    41.81 %

11



--------------------------------------------------------------------------------



 



The reduction factors described above shall be applied proportionately to the
nearest monthly interval.

(b)   Solely with respect to an individual who is a Participant on the Effective
Date and has completed at least 10 years of Service as of the date of his or her
Separation from Service that occurs on or after his or her Early Retirement Date
but before his or her Normal Retirement Date, in no event shall the monthly
benefit described in Section 3.2(a) be less than the Actuarial Equivalent amount
payable for the Participant’s lifetime of an annual amount of 40% of the
Participant’s Compensation, determined without regard to performance bonuses, as
in effect on the day immediately preceding the Effective Date (which
Compensation amount for each Participant on the Effective Date is set forth on
Appendix A), payable over a ten-year period commencing on the first day of the
calendar month coinciding with or next following the Participant’s Separation
from Service and reduced for early commencement by multiplying such amount by a
reduction factor in accordance with the table contained in Appendix B.   3.3  
Vested Retirement Benefit   (a)   A Participant shall have a 100 percent vested
nonforfeitable right to a monthly benefit upon the earlier of his or her
completion of five years of Service or attainment of age 65. If the Participant
subsequently incurs a Separation from Service for reasons other than retirement
under Sections 3.1 or 3.2, Disability or death, he or she shall be eligible for
a vested retirement benefit determined pursuant to the provisions of paragraph
(b) below. If the Participant incurs a Separation from Service for reasons other
than retirement under Sections 3.1 or 3.2 or death prior to the date upon which
he or she has a 100 percent vested nonforfeitable right to a monthly benefit as
provided above, then no benefit

12



--------------------------------------------------------------------------------



 



    under the Plan (other than the benefit described in Section 3.4, if
applicable) shall be payable under the Plan to or on behalf of such Participant.

(b)   The vested retirement benefit payable in the form of payment described in
Section 5.2 shall begin on the Participant’s Early Retirement Date and shall be
equal to the amount that otherwise would have commenced on the Participant’s
Normal Retirement Date, calculated in accordance with the provisions of
Section 3.1(a) (but considering the Participant’s Final Average Compensation and
years of Service to the date of his or her Separation from Service), reduced for
early commencement in accordance with the provisions of Section 3.2(a).   3.4  
Disability Retirement Benefit       A Participant who has incurred a Disability
while in the employment of the Employer and prior to his or her Normal
Retirement Date shall be entitled to receive a monthly benefit calculated in
accordance with the provisions of Section 3.1 and payable in the form of payment
described in Section 5.2 commencing on the Participant’s Normal Retirement Date,
notwithstanding that the Participant has incurred a Separation from Service as a
result of the Disability. For purposes of the preceding sentence, (a) Service
shall continue to be granted during the period of Disability until the earliest
of the Participant’s recovery from Disability, Normal Retirement Date or death,
notwithstanding that the Participant has incurred a Separation from Service as a
result of the Disability, and (b) the Participant’s Final Average Compensation
shall be determined by assuming that his or her Compensation continued during
the period described in clause (a) of this sentence in an amount equal to his or
her Compensation during the 12 calendar month period immediately preceding the
date he or she incurred a Disability.

13



--------------------------------------------------------------------------------



 



3.5   Benefits Upon Change of Control   (a)   Notwithstanding the provisions of
Section 3.3, a Participant shall have a 100 percent nonforfeitable vested right
to retirement benefits upon the occurrence of a Change of Control of Parent that
occurs on or after the first anniversary of the Effective Date, without regard
to any Service or age requirement, if the Participant is employed by the
Employer immediately prior to the date upon which such Change of Control of
Parent occurs. In addition, a Participant who is employed by an Employer other
than Parent immediately prior to a Change of Control of that Employer that
occurs on or after the first anniversary of the Effective Date shall have a
100 percent nonforfeitable vested right to retirement benefits upon the
occurrence of such Change of Control.   (b)   Upon the occurrence of a Change of
Control of Parent that occurs on or after the first anniversary of the Effective
Date, a retirement benefit shall be payable to (i) each Participant employed by
the Employer immediately prior to the date upon which such Change of Control
occurs or (ii) each Participant who has incurred a Separation from Service with
the Employer and is entitled to a vested retirement benefit under Section 3.3 or
a Disability retirement benefit under Section 3.4, neither of which is in pay
status as of the date upon which such Change of Control occurs, and, in each
such case, such retirement benefit shall be in lieu of any other benefit under
the preceding provisions of this Article III or under Article IV. Such
retirement benefit shall be calculated as if the Participant incurred a
Separation from Service as of the earlier of the date of such Change of Control
or the date of the Participant’s actual Separation from Service (or, in the case
of a Participant described in Section 3.4, as if the Participant recovered from
his or her Disability as of the earlier of the actual date of such recovery or
the date of such Change of Control), shall be paid in a lump sum upon the date
of such Change of Control and shall be the Actuarial Equivalent present value of
the Participant’s monthly benefit calculated in

14



--------------------------------------------------------------------------------



 



    accordance with the provisions of Section 3.3 or 3.4, whichever is
applicable, as if the commencement date of such benefit were the Participant’s
Normal Retirement Date, payable in the form of payment described in Section 5.2.

(c)   Upon the occurrence of a Change of Control of an Employer other than
Parent that occurs on or after the first anniversary of the Effective Date, a
retirement benefit shall be payable to (i) each Participant employed by that
Employer immediately prior to the date upon which such Change of Control occurs
or (ii) each Participant who has incurred a Separation from Service with that
Employer and is entitled to a vested retirement benefit under Section 3.3 or a
Disability retirement benefit under Section 3.4, neither of which is in pay
status as of the date upon which such Change of Control occurs, and, in each
such case, such retirement benefit shall be in lieu of any other benefit under
the preceding provisions of this Article III or under Article IV. Such
retirement benefit shall be calculated as if the Participant incurred a
Separation from Service as of the earlier of the date of such Change of Control
or the date of the Participant’s actual Separation from Service (or, in the case
of a Participant described in Section 3.4, as if the Participant recovered from
his or her Disability as of the earlier of the actual date of such recovery or
the date of such Change of Control), shall be paid in a lump sum upon the date
of such Change of Control and shall be the Actuarial Equivalent present value of
the Participant’s monthly benefit calculated in accordance with the provisions
of Section 3.3 or 3.4, whichever is applicable, as if the commencement date of
such benefit were the Participant’s Normal Retirement Date, payable in the form
of payment described in Section 5.2.   (d)   To the extent permitted under
Section 409A of the Code, the benefit of any Participant in pay status as of the
date of a Change of Control of Parent that occurs on or after the first
anniversary of the Effective Date shall be commuted

15



--------------------------------------------------------------------------------



 



    and the Actuarial Equivalent present value of such commuted benefit shall be
paid to such Participant in a lump sum on the date of such Change of Control.

(e)   To the extent permitted under Section 409A of the Code, the benefit of any
Participant who has incurred a Separation from Service with an Employer other
than Parent, which benefit is in pay status as of the date of a Change of
Control of that Employer that occurs on or after the first anniversary of the
Effective Date, shall be commuted and the Actuarial Equivalent present value of
such commuted benefit shall be paid to such Participant in a lump sum on the
date of such Change of Control.

16



--------------------------------------------------------------------------------



 



ARTICLE IV
DEATH BENEFITS

4.1   Pre-Retirement Death Benefits   (a)   This Section 4.1(a) shall apply only
with respect to an individual who is a Participant as of the Effective Date. If
such a Participant dies prior to incurring a Separation from Service, a
pre-retirement death benefit will be payable to the Participant’s Beneficiary.
The pre-retirement death benefit payable pursuant to this Section 4.1(a) shall
be an annual amount equal to (i) the Participant’s Compensation, determined
without regard to performance bonuses, as in effect at his or her date of death,
payable on the first day of the calendar month following the month in which the
Participant’s date of death occurs, and (ii) 50% of the Participant’s
Compensation, determined without regard to performance bonuses, as in effect at
his or her date of death, payable commencing on the first day of the calendar
month following the month in which the first anniversary of the Participant’s
date of death occurs and ending with the last annual payment on the first day of
the calendar month following the later of (A) the month in which the anniversary
of the Participant’s date of death by which he or she would have first attained
age 64 occurs or (B) the month in which the ninth anniversary of the
Participant’s date of death occurs.   (b)   If a Participant who has completed
five years of Service dies prior to commencement of his or her payments under
Article III, whether or not he or she has incurred a Separation from Service
prior to his or her date of death, a pre-retirement death benefit will be
payable to the Participant’s Beneficiary. The pre-retirement death benefit
payable pursuant to this paragraph shall be a monthly amount payable to, and
during the life of, the Participant’s Beneficiary and shall be based on the
benefit that would have been payable to the

17



--------------------------------------------------------------------------------



 



    Participant under Article III on his or her date of death, calculated in
accordance with (i) or (ii) below, as applicable, and (iii), if applicable:

  (i)   If the Participant’s death occurs prior to the earliest date on which he
or she would have been eligible to receive retirement benefits pursuant to
Section 3.2, 3.3 or 3.4 (“Earliest Retirement Date”), the pre-retirement death
benefit shall be calculated as if the Participant had terminated employment on
the earlier of his or her Separation from Service or date of death, had survived
until his or her Earliest Retirement Date, had retired at that time and elected
to have payments commence immediately in the form of a 100 percent joint and
survivor annuity, as described in Section 5.3(a)(i), that is the Actuarial
Equivalent of the monthly benefit that otherwise would be payable pursuant to
Section 5.2 and had died on the day after his or her Earliest Retirement Date.
Benefit payments under such annuity shall commence on the date on which the
Participant would have attained his or her Earliest Retirement Date. Benefits
commencing prior to the date that would have been the Participant’s Normal
Retirement Date shall be reduced for early commencement in accordance with the
provisions of Section 3.2(a).     (ii)   If the Participant’s death occurs on or
after his or her Earliest Retirement Date, the pre-retirement death benefit
shall be calculated as if the Participant had retired on the first day of the
month coinciding with or immediately preceding the earlier of his or her
Separation from Service or date of death, with payments commencing immediately
in the form of a 100 percent joint and survivor annuity, as described in
Section 5.3(a)(i), that is the Actuarial Equivalent of the monthly benefit that
otherwise would be payable pursuant to Section 5.2 and had died on the day after
his or her retirement. Benefit payments under such annuity shall commence on the
first day of the calendar month following the

18



--------------------------------------------------------------------------------



 



      month in which the Participant’s death occurs. Benefits commencing prior
to the date that would have been the Participant’s Normal Retirement Date shall
be reduced for early commencement in accordance with the provisions of
Section 3.2(a).

  (iii)   The pre-retirement death benefit payable pursuant to this
Section 4.1(b) is in addition to and not in substitution for the pre-retirement
death benefit, if any, payable pursuant to Section 4.1(a), provided that the
amount of the pre-retirement death benefit payable pursuant to this
Section 4.1(b) shall be offset, but not below zero, by the Actuarial Equivalent
of the pre-retirement death benefit, if any, payable pursuant to Section 4.1(a).

(c)   To the extent that the Employer acquires an insurance policy in connection
with the liabilities assumed by it hereunder pursuant to the provisions of
Section 7.1, the pre-retirement death benefit payable pursuant to the provisions
of this Section 4.1 shall be provided by the Employer to the extent, if any, not
provided by the proceeds of such insurance policy. Any such insurance policy
shall be issued to the Employer, which shall have and may exercise all ownership
rights in such policy that do not compromise or reduce the pre-retirement death
benefit payable to the Beneficiary. If a Participant dies while eligible for an
insured pre-retirement death benefit as described in this Section 4.1(c), the
Employer shall take such action as may be necessary to obtain payment from the
insurer of the amounts payable to the Beneficiary as provided herein.

19



--------------------------------------------------------------------------------



 



ARTICLE V
PAYMENT OF RETIREMENT BENEFITS

5.1   Payment of Benefits       A Participant’s monthly retirement benefit shall
commence in accordance with the provisions of Section 3.1, 3.2, 3.3 or 3.4,
whichever is applicable, provided, however, that if the Participant is a Key
Employee on September 1 of the calendar year prior to the Plan Year in which the
Participant incurs a Separation from Service, the Participant’s monthly
retirement benefit under Article III may not commence to be paid prior to the
date that is the six-month anniversary of the Participant’s Separation from
Service. Any Participant or Beneficiary who is subject to delayed payments
pursuant to this Section 5.1 shall receive a lump sum cash payment in an amount
equal to the payments such individual would have otherwise received during the
period of delay plus interest at the rate of 6% compounded annually, and such
payment shall be made on the first day following the expiration of the delay
period under this Section 5.1.   5.2   Automatic Form of Payment       If a
Participant has not elected an optional form of payment as provided in
Section 5.3, the Participant’s retirement benefits shall be paid in monthly
installments ending with the last monthly payment before death.   5.3   Optional
Forms of Payment   (a)   Any Participant may, by written notice received by the
Plan Administrator during the election period and pursuant to the procedures
specified in Section

20



--------------------------------------------------------------------------------



 



5.3(b), elect to receive the retirement benefits payable to him or her in a
benefit form of Actuarial Equivalent value, as provided in one of the options
named below.

  (i)   Reduced monthly benefit payments during the life of the Participant,
continuing after the Participant’s death at the rate of 50 percent or
100 percent of such reduced monthly payments, as the Participant elects, during
the life of and to the Beneficiary named by him or her when he or she elected
the option.     (ii)   Reduced monthly benefit payments during the life of the
Participant ending with the last monthly payment before the Participant’s death,
unless the Participant has not received 120 monthly installments (the “period
certain”). In the event of the death of the Participant prior to the expiration
of the period certain, payments shall continue to be made to his or her
Beneficiary until all guaranteed payments have been made. If the Beneficiary
also dies before the expiration of the period certain, further monthly payments
shall be made for the remainder of the period certain to the alternate
Beneficiary designated by the Participant. If there is no surviving alternate
Beneficiary to receive the remainder of any guaranteed payments, a single sum
payment that is the Actuarial Equivalent of the remaining guaranteed payments
shall be paid to the estate of the last surviving Beneficiary.     (iii)  
Monthly cash installments over a period of 120 months, with no life contingency.
In the event of the death of the Participant prior to receiving 120 monthly
payments, payments shall continue to be made to his or her Beneficiary until all
guaranteed payments have been made. If the Beneficiary also dies before all
guaranteed payments have been made, further monthly payments shall be made for
the remainder of the

21



--------------------------------------------------------------------------------



 



      guaranteed period to the alternate Beneficiary designated by the
Participant. If there is no surviving alternate Beneficiary to receive the
remainder of any guaranteed payments, a single sum payment that is the Actuarial
Equivalent of the remaining guaranteed payments shall be paid to the estate of
the last surviving Beneficiary.     (iv)   Monthly benefit payments ending with
the last monthly payment before the Participant’s death.

(b)   An election of a form of payment under paragraph (a) above may be made on
the Appropriate Form within 30 days of the effective date of participation
described in Section 2.1 (or, with respect to an individual who is a Participant
on the Effective Date, within 30 days after the date of adoption of the Plan by
the Board of Directors). For purposes of applying the procedures for changing an
elected form of payment set forth in the remaining provisions of this
Section 5.3(b), a Participant who did not timely elect an optional form of
payment as provided in the preceding sentence shall be deemed to have elected
the optional form of payment described in Section 5.3(a)(iv). An election of an
optional form of payment not made within the time limit described in the first
sentence of this Section 5.3(b) may be made on the Appropriate Form within a
reasonable period prior to the date on which monthly retirement benefits are due
to commence pursuant to Section 5.1, except that (i) the election of the
optional form described in Section 5.3(a)(iii) may not take effect until at
least 12 months after the date on which the election is made, (ii) the election
of such optional form must be made at least one year prior to the date on which
monthly retirement benefits are due to commence pursuant to Section 5.1, and
(iii) payment pursuant to such optional form may not commence for at least five
years following the date on which monthly retirement benefits are due to
commence pursuant to Section 5.1. An election of an optional form of payment may
be revoked on the Appropriate Form and a new election made at any time

22



--------------------------------------------------------------------------------



 



and any number of times during the applicable election period, provided that a
revocation of an optional form described in Section 5.3(a)(i), (ii) or (iv) and
new election of the optional form described in Section 5.3(a)(iii) is subject to
the provisions of the preceding sentence regarding timing and payment
commencement and a revocation of the optional form described in
Section 5.3(a)(iii) and new election of an optional form described in
Section 5.3(a)(i), (ii) or (iv) is subject to the provisions of the preceding
sentence regarding timing and payment commencement as if the appropriate
optional form described in Section 5.3(a)(i), (ii) or (iv) were substituted for
the optional form described in Section 5.3(a)(iii). An election of an optional
form of payment shall become effective on the date payments commence and may not
be changed or revoked thereafter.
An election of the optional form described in Section 5.3(a)(i) shall be deemed
to be revoked in the event the Beneficiary named under the option shall die
prior to the date payments commence and the Participant may make another
election, subject to the conditions required therefor. If a Participant who has
elected an option shall die prior to the effective date of his or her election,
the option shall not become operative and the provisions of Section 4.1 shall
apply. A Participant may change the Beneficiary named in his or her election at
any time prior to the date distribution under the option actually commences, or,
in the case of the optional form described in Section 5.3(a)(ii), at any time
prior to the expiration of the period certain.

23



--------------------------------------------------------------------------------



 



ARTICLE VI
ADMINISTRATION OF PLAN

6.1   Plan Administrator       The general administration of the Plan and the
responsibility for carrying out the provisions of the Plan shall be delegated to
the Plan Administrator. The Plan Administrator shall be either an individual
appointed by the Board of Directors, an office or position of the Company whose
occupant is to act in this capacity or a committee, as determined from time to
time by the Board of Directors.   6.2   Powers and Duties       The Plan
Administrator shall have full charge of the administration of the Plan with all
powers necessary to enable it properly to carry out its duties. The Plan
Administrator shall have discretionary authority to determine eligibility and to
grant or deny benefits, including the right to make factual determinations in
connection therewith and to make a determination in its discretion as to the
right of any person to a benefit under the Plan, and shall have the exclusive
right to construe and interpret the Plan and to decide any and all matters
arising thereunder or in connection with the administration of the Plan. The
decisions of the Plan Administrator will, to the extent permitted by law, be
conclusive and binding upon all persons having or claiming to have any right or
interest in or under the Plan.

24



--------------------------------------------------------------------------------



 



6.3   Rules and Regulations of the Plan Administrator       The Plan
Administrator may promulgate such rules and regulations in connection with its
administration of the Plan as are consistent with the terms and provisions
hereof.   6.4   Claims Procedure   (a)   Claim for Benefits       For purposes
of the Plan, a claim for benefits is a written application for a benefit or
benefits filed with the Plan Administrator or its delegate. A Participant or
Beneficiary or either of their authorized representative who believes that he or
she is entitled to payments other than those initially determined to be payable
(“claimant”) may file a claim for benefits stating the nature of his or her
claim, the facts supporting the claimant’s claim, the amount claimed and the
claimant’s name and current address.   (b)   Notice of Denial of Claim       In
the event that the Plan Administrator determines that any claim for benefits
should be denied in whole or in part, the Plan Administrator shall, by written
or electronic communication, notify such claimant within a reasonable period of
time but not later than 90 days after receipt of such claim that the claimant’s
claim has been denied. Such notification shall be written in a manner calculated
to be understood by the claimant and shall include:

  (i)   the specific reason or reasons for the denial,

25



--------------------------------------------------------------------------------



 



  (ii)   specific references to the pertinent Plan provisions on which the
denial is based,     (iii)   a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary, and     (iv)   an explanation
of how the claimant can obtain review of such denial, including the Plan’s
review procedures, the time limits applicable to such procedures, and a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse benefit determination on review.

(c)   Review of Claim Denial       Within 60 days after receipt by the claimant
of notice of denial of claim, such claimant may request, by mailing or delivery
of written notice to the Plan Administrator, a review by the Plan Administrator
of the decision denying the claim. Unless the Plan Administrator for good cause
extends the 60-day period, if the claimant fails to request such a review within
such 60-day period, it shall be conclusively determined for all purposes of this
Plan that the denial of such claim by the Plan Administrator is correct. If a
review is requested, the claimant may submit written comments, documents,
records and other information relating to the claim for benefits. The claimant
shall be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits. Any such review shall take into account all
comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. After such review, the Plan
Administrator shall

26



--------------------------------------------------------------------------------



 



within a reasonable period of time, but not later than 60 days after receipt of
the claimant’s request for review, determine whether such denial of the claim
was correct and shall notify such claimant by written or electronic
communication of its determination. In the case of an adverse determination on
review, such notification shall be written in a manner calculated to be
understood by the claimant and shall include:

  (i)   the specific reason or reasons for the adverse determination,     (ii)  
specific reference to the pertinent Plan provisions on which the decision is
based,     (iii)   a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits,
and     (iv)   a statement of the claimant’s right to bring an action under
Section 502(a) of ERISA.

(d)   Extension for Special Circumstances       The 90-day and 60-day periods
for the Plan Administrator’s review of a claim or a claim denial as described in
subsections (b) and (c) above, respectively, may be extended for as much as a
second 90-day or 60-day period, as the case may be, if the Plan Administrator
determines that special circumstances (such as the need to hold a hearing)
require an extension of time for processing the claim or request for review of
claim denial, whichever is applicable. If the Plan Administrator determines that
an extension of time for processing is required, written notice of the extension
shall be furnished to the claimant prior to the

27



--------------------------------------------------------------------------------



 



termination of the initial period, indicating the special circumstances
requiring such extension of time and the date by which a final determination is
expected.

(e)   Electronic Communication       Any electronic communication provided under
subsection (b) or (c), above, shall comply with the standards imposed by
Department of Labor Regulation Section 2520.104b-1(c)(1)(i), (iii) and (iv).  
(f)   Determination of Relevance       For purposes of subsection (c), above, a
document, record or other information shall be considered “relevant” to a
claimant’s claim if such document, record, or other information

  (i)   was relied upon in making the benefit determination,     (ii)   was
submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination, or     (iii)  
was consistent with administrative processes and Plan document provisions
applicable in making the benefit determination.

(g)   Exhaustion of Administrative Remedies       No claimant shall be entitled
to challenge the Plan Administrator’s denial of benefits or determination on
review in judicial or administrative proceedings without first complying with
the procedures in this Section 6.4. The Plan

28



--------------------------------------------------------------------------------



 



Administrator’s determinations made pursuant to this Section 6.4 are intended to
be binding and conclusive on claimants.

29



--------------------------------------------------------------------------------



 



ARTICLE VII
GENERAL MATTERS

7.1   Benefits from General Assets       Benefits under the Plan will be paid
from the general assets of the Employer. In the event that the Employer shall
decide to establish an advance accrual reserve on its books against the future
expense of benefit payments or contributions, or establish a “grantor trust”
within the meaning of Sections 671 through 679 of the Code, such reserve or
grantor trust shall not under any circumstances be deemed to be an asset of the
Plan but at all times shall remain a part of the general assets of the Employer,
subject to claims of the Employer’s creditors.       Neither a Participant nor
his or her Beneficiary will have any interest in any specific asset of the
Employer as a result of the Plan. Any insurance policy that may be acquired by
the Employer in connection with the liabilities assumed by it hereunder shall
not be deemed to be held under any trust for the benefit of a Participant or his
or her Beneficiary or to be security for the performance of the obligations of
the Employer, but shall be, and remain, a general, unpledged, unrestricted asset
of the Employer.   7.2   No Assignment       Benefits payable under the Plan
will not be subject to assignment, transfer, sale, pledge, encumbrance,
alienation or charge by a Participant, surviving spouse, contingent annuitant or
Beneficiary, nor may any such benefits be taken, either voluntarily or
involuntarily for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including claims for

30



--------------------------------------------------------------------------------



 



      alimony, support, separate maintenance and claims in bankruptcy
proceedings.

7.3   Expenses of Plan       All expenses of the Plan will be paid by the
Employer.   7.4   Amendment or Termination       The Plan may be amended or
terminated at any time by the Board of Directors; provided, however, that, to
the extent required by Section 409A of the Code, the Plan may not be amended or
terminated in a manner that would give rise to an impermissible acceleration of
the time or form of a payment of a benefit under the Plan pursuant to
Section 409A(a)(3) of the Code and any regulations or guidance issued
thereunder. Further, no amendment or termination of the Plan may have a material
adverse impact upon the accrued benefits of anyone participating in the Plan as
of the amendment or termination date, unless he or she consents to such
amendment in writing; provided, however, that if the Board of Directors
determines that the terms of the Plan do not, in whole or in part, satisfy the
requirements of Section 409A of the Code, then the Board of Directors may, in
its sole discretion, amend the Plan without obtaining any such consent in such
manner as the Board of Directors deems appropriate to comply with Section 409A
of the Code and any regulations or guidance issued thereunder.   7.5  
Limitation on Benefits and Payments       A person entitled to benefits under
the Plan shall have a claim upon his or her Employer only to the extent of the
monthly payments, if any, due up to and including the then current month and
shall not have a claim against the

31



--------------------------------------------------------------------------------



 



    Employer for any subsequent monthly payment unless and until such payment
shall become due and payable. Notwithstanding any provision of the Plan to the
contrary, the right of a Participant or the Participant’s Beneficiary to receive
retirement benefits otherwise payable hereunder shall cease upon the discharge
of the Participant from employment with the Employer for acts that constitute
fraud, embezzlement, or dishonesty.   7.6   Time of Payment Obligations      
Any obligation hereunder to make a payment on a specified date shall be deemed
to have been satisfied in the event that such payment is made within (i) ten
days of such specified date if the payment is due pursuant to Section 3.5 or
(ii) 60 days after such specified date if the payment is due pursuant to any
other provision of the Plan.   7.7   Limitation of Liability       The Plan
Administrator shall not be liable for any act or omission on its part, excepting
only its own willful misconduct or gross negligence or except as otherwise
expressly provided by applicable law. To the extent permitted by applicable law
and not otherwise covered by insurance, the Employer shall indemnify and save
harmless the Plan Administrator against any and all claims, demands, suits or
proceedings in connection with the Plan that may be brought by Participants or
their Beneficiaries, or by any other person, corporation, entity, government or
agency thereof; provided, however, that such indemnification shall not apply
with respect to acts or omissions of willful misconduct or gross negligence. The
Board of Directors, at the expense of the Employer, may settle any such claim or
demand asserted or suit or proceeding brought against the Plan Administrator
when such settlement appears to be in the best interest of the Employer.

32



--------------------------------------------------------------------------------



 



7.8   Agent for Service of Process       The Plan Administrator or such other
person as may from time to time be designated by the Plan Administrator shall be
the agent for service of process under the Plan.   7.9   Delivery of Elections
to Plan Administrator       All elections, designation, requests, notices,
instructions and other communications required or permitted under the Plan from
the Employer, a Participant, Beneficiary or other person to the Plan
Administrator shall be on the Appropriate Form, shall be mailed by first-class
mail or delivered to such address as shall be specified by the Plan
Administrator, and shall be deemed to have been given or delivered only upon
actual receipt thereof by the Plan Administrator at such location.   7.10  
Delivery of Notice to Participants       All notices, statements, reports and
other communications required or permitted under the Plan from the Employer or
the Plan Administrator to any officer, Participant, Beneficiary or other person
shall be deemed to have been duly given when delivered to, or when mailed by
first-class mail, postage prepaid, and addressed to such person at the address
last appearing on the records of the Plan Administrator.   7.11   No Enlargement
of Employee Rights       No Participant shall have any right to receive
retirement benefits under the Plan except in accordance with the terms of the
Plan. Establishment of the

33



--------------------------------------------------------------------------------



 



    Plan shall not be construed to give any Participant the right to be retained
in the service of the Company or any Employer.

7.12   Tax Withholding       The Employer shall withhold from Participants’
retirement benefits any taxes required to be withheld under federal, state, or
local law. Each Participant shall bear the ultimate responsibility for payment
of all taxes owed under this Plan.   7.13   Incapacity of Recipient       If any
person entitled to a distribution under the Plan is deemed by the Plan
Administrator to be incapable of personally receiving and giving a valid receipt
for such payment, then, unless and until claim therefor shall have been made by
a duly appointed guardian or other legal representative of such person, the Plan
Administrator may provide for such payment or any part thereof to be made to any
other person or institution then contributing toward or providing for the care
and maintenance of such person. Any such payment shall be a payment for the
account of such person and a complete discharge of any liability of the
Employer, the Plan Administrator and the Plan therefor.   7.14   Unclaimed
Benefit       In the event that all, or any portion, of the retirement benefits
payable to a Participant or Beneficiary hereunder shall, at the expiration of
five years after it shall become payable, remain unpaid solely by reason of the
inability of the Employer or the Plan Administrator, after sending a registered
letter, return receipt requested, to the last known address, and after further
diligent effort,

34



--------------------------------------------------------------------------------



 



    to ascertain the whereabouts of such Participant or Beneficiary, the amount
so distributable shall be treated as a forfeiture and shall be retained by the
Employer as part of its general assets.



35



--------------------------------------------------------------------------------



 



ARTICLE VIII
CONSTRUCTION OF THE PLAN

8.1   Construction of the Plan       The Plan is intended to constitute an
arrangement that is unfunded and maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees, within the meaning of ERISA. The provisions of the Plan
shall be construed, regulated and administered according to the laws of the
State of Tennessee, other than with respect to choice of law and except to the
extent preempted by federal law.   8.2   Headings       The headings in this
document and in the table of contents prefixed hereto are inserted only as a
matter of convenience and for reference and in no way define, limit, enlarge or
describe the scope of intent of the Plan and shall in no way affect the Plan or
the construction of any provisions thereof.   8.3   Separability       If any
provision of the Plan is held invalid or unenforceable, its invalidity or
unenforceability shall not affect any other provisions of the Plan.   8.4  
Counterparts       This Plan has been established by the Company in accordance
with the resolutions adopted by the Board of Directors and may be executed in
any number of counterparts, each of which shall be deemed to be an original. All
the counterparts shall constitute one instrument, which may be sufficiently
evidenced by any one counterpart.

36



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, and as evidence of the adoption of the Plan by Doane Pet
Care Company, the undersigned officer duly authorized has appended his or her
signature this       day of March, 2006.

          ATTEST:   DOANE PET CARE COMPANY          
 
  By:    
 
       



37



--------------------------------------------------------------------------------



 



APPENDIX A
COMPENSATION (OTHER THAN PERFORMANCE BONUSES)
OF CERTAIN PARTICIPANTS AS IN EFFECT IMMEDIATELY
PRECEDING THE EFFECTIVE DATE

          Participant Name   Compensation Amount*
Douglas J. Cahill
  $ 450,000  
Philip K. Woodlief
  $ 275,000  
David L. Horton
  $ 275,000  
Joseph J. Meyers
  $ 250,000  
Kenneth H. Koch
  $ 250,000  

 
* Compensation, determined without regard to performance bonuses, as in effect
on the day immediately preceding the Effective Date.

38



--------------------------------------------------------------------------------



 



APPENDIX B
REDUCTION FACTORS UNDER SECTION 3.2(b)

          Commencement Age   Reduction Factor
65
    100 %
64
    94.3 %
63
    89.0 %
62
    84.0 %
61
    79.2 %
60
    74.7 %
59
    70.5 %
58
    66.5 %
57
    62.7 %
56
    59.2 %
55
    55.8 %

The reduction factors described above shall be applied proportionately to the
nearest monthly interval.

39